
	
		II
		110th CONGRESS
		1st Session
		S. 2014
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Brown (for himself,
			 Mrs. Clinton, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for statewide longitudinal data systems to
		  improve elementary and secondary education, and for other
		  purposes.
	
	
		1.Building Statewide
			 longitudinal data systems
			(a)Grants
			 authorizedThe Secretary of
			 Education is authorized to award 5-year grants, on a competitive basis, to
			 State educational agencies to enable such agencies to design, develop, and
			 implement statewide longitudinal data systems to efficiently and accurately
			 collect, manage, analyze, disaggregate, and use individual student data,
			 consistent with the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6301 et seq.).
			(b)ApplicationsEach
			 State educational agency desiring a grant under this section shall submit an
			 application to the Secretary of Education at such time, in such manner, and
			 accompanied by such information as the Secretary may reasonably require,
			 including how the State will provide matching funds.
			(c)Matching
			 fundsAs a condition of receiving a grant under this section, a
			 State shall provide non-Federal funds as follows:
				(1)Years 1 and
			 2In years 1 and 2 of the project funded by the grant, not less
			 than 1 non-Federal dollar for every 3 Federal dollars.
				(2)Years 3 and
			 4In years 3 and 4 of the project, not less than 1 non-Federal
			 dollar for every 1 Federal dollar.
				(3)Year
			 5In year 5 of the project, not less than 3 non-Federal dollars
			 for every 1 Federal dollar.
				(d)Peer review and
			 awarding of grantsIn awarding grants under this section, the
			 Secretary of Education shall use a peer review process that—
				(1)ensures technical
			 quality (including validity and reliability) and protects student privacy
			 consistent with section 183 of the Education Sciences Reform Act of 2002 (20
			 U.S.C. 9573); and
				(2)promotes the
			 generation and accurate and timely use of data that—
					(A)is needed for
			 States and local educational agencies to comply with this Act, close
			 achievement gaps, and fulfill other reporting requirements; and
					(B)is needed to
			 facilitate research to improve student academic achievement and close
			 achievement gaps.
					(e)Supplement not
			 supplantFunds made available under this section shall be used to
			 supplement, and not supplant, other State or local funds used for developing
			 statewide data systems.
			(f)Required use of
			 fundsA State that receives a grant under this section shall use
			 the grant funds to build or upgrade a high quality robust statewide
			 longitudinal data system that includes the elements and structures described in
			 section 2.
			(g)ReportNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, the Secretary of Education shall make publicly available a report
			 on the implementation and effectiveness of Federal, State, and local efforts
			 related to the goals of this section, including—
				(1)an analysis of
			 States’ progress in developing statewide longitudinal data systems that include
			 the elements and structures required by subsection (f);
				(2)an evaluation of the ability of such
			 systems to manage individual student and personnel data consistent with this
			 Act, promote linkages across States, and protect student privacy consistent
			 with section 183 of the Education Sciences Reform Act of 2002 (20 U.S.C.
			 9573);
				(3)an analysis of
			 State practices regarding the use of statewide longitudinal data systems,
			 including increasing educators’ capacity to use data; and
				(4)an identification
			 of best practices and areas for improvement.
				(h)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $100,000,000 for fiscal year 2008 and for each of the 5 succeeding fiscal
			 years, for grants under this section.
			2.Understanding the
			 capacity of current data systems
			(a)In
			 generalA State that receives
			 a grant under section 1 shall describe, in the State's State plan required
			 under part A of title I of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6311 et seq.), how, within 4 years of the date of enactment of this
			 Act, the State will have in place a statewide longitudinal data system, which
			 shall include information from students in public charter schools.
			(b)Essential
			 elementsThe data system required under subsection (a) shall
			 include the following essential elements:
				(1)A
			 unique statewide student identifier that remains stable and consistent across
			 time.
				(2)Information on an
			 individual student's—
					(A)school, grade,
			 and classroom-level enrollment;
					(B)membership in a
			 demographic group specified in section 1111(b)(2)(C)(v)(II) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II));
					(C)attendance;
					(D)participation
			 in—
						(i)a
			 program under part A of title I of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6311 et seq.);
						(ii)a
			 program for English language learners;
						(iii)a
			 bilingual education program;
						(iv)a
			 program under part C of title I of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6391 et seq.); or
						(v)a
			 program under subpart 6 of part D of title V of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7253a et seq.); and
						(E)eligibility
			 for—
						(i)a
			 free or reduced-price lunch under the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1751 et seq.); or
						(ii)special
			 education and related services.
						(3)The ability to
			 match an individual student's score on an academic assessment, including an
			 assessment specified under section 1111(b)(3) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(3)), from year to year to measure
			 academic growth.
				(4)Information on
			 students who were not tested, as required under section 1111 of the Elementary
			 and Secondary Education Act of 1965, and the reasons the students were not
			 tested.
				(5)A
			 unique, statewide teacher identifier that remains stable and consistent over
			 time and matches student records to the appropriate teacher. Any use of such
			 data beyond identifying professional development needs of teachers or revising
			 instructional methods and curricula (including use of such data for
			 compensation, job evaluation, continued employment, or other employment
			 decisions) shall not reduce the rights or remedies of employees under any other
			 Federal, State, or local law, collective bargaining agreement, or memorandum
			 understanding.
				(6)Student-level
			 transcript information, including information on courses completed and grades
			 earned.
				(7)Student-level data
			 on participation in and performance on college admissions or placement
			 assessments, or both.
				(8)Student-level data
			 on students’ entrance to and exit of the education system, including first time
			 grade-level enrollment, grade-level retention, verified transfer status,
			 drop-out status, receipt of standard diploma or nonstandard diploma, receipt of
			 GED, incarceration, and death.
				(9)Ability to link
			 information from preschool through grade 12 to data systems in higher
			 education, and to gather information on college enrollment, placement,
			 persistence, and attainment, and ability to link data systems to data from
			 workforce development, unemployment insurance, child welfare, juvenile justice,
			 and military services information systems.
				(10)A
			 statewide data audit system assessing data quality, validity, and
			 reliability.
				(11)Teacher
			 elements, including grade levels and subjects of teaching assignments, major
			 and minor undergraduate area of study, preparation program participation,
			 certification status, professional development program participation, years of
			 teaching expertise, and highly qualified (as defined in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) status. Such
			 teacher elements shall be aligned to the stable, unique, consistent statewide
			 teacher identifier.
				(c)Structures
			 requiredThe data system required under subsection (a) shall also
			 include structures to ensure the following:
				(1)The privacy of
			 student records, consistent with the Family Educational Rights and Privacy Act
			 of 1974 (20 U.S.C. 1232g).
				(2)Effective data
			 architecture, including standard definitions and formatting, and warehousing,
			 including the ability to link student records over time and across databases
			 and to produce standardized or customized reports for use by local educators
			 and policymakers.
				(3)Interoperability,
			 utilizing established open technical standards, among software interfaces
			 utilized to collect, analyze, report out, and share the data of such
			 system.
				(4)Interoperability,
			 utilizing established open technical standards, with the other State and local
			 systems developed and implemented pursuant to this section.
				(5)Interoperability,
			 utilizing established open technical standards, with the system linking migrant
			 student records required under part C of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6391 et seq.).
				(6)Electronic
			 portability of data and records across local educational agencies and between
			 prekindergarten through grade 12 and postsecondary institutions within a State
			 and across States.
				(7)Professional
			 development for those that use and operate such system.
				(8)Researcher access to the data in such
			 system, consistent with the Family Educational Rights and Privacy Act of 1974
			 (20 U.S.C. 1232g).
				3.Improving
			 education through better use of data, alignment of State and district data
			 systems, and training and technical assistance
			(a)AuthorizationThe Secretary of Education is authorized to
			 award grants, allocated 50 percent according to poverty and 50 percent
			 according to student population, to State educational agencies to enable such
			 agencies to implement activities to ensure the alignment and effective use of
			 data systems.
			(b)Matching
			 fundsAs a condition of
			 receiving a grant under this section, a State shall provide a match of not less
			 than 1 non-Federal dollar for every 3 Federal dollars received under the
			 grant.
			(c)Supplement not
			 supplantFunds made available under this section shall be used to
			 supplement, and not supplant, other State or local funds used for enhancing
			 capacity to use data systems.
			(d)DefinitionsIn
			 this section:
				(1)Student
			 information management systemThe term student information
			 management system means an electronic data system used to hold
			 individual student and teacher information, data, and records.
				(2)Curriculum
			 management system, instructional management system, or learning management
			 systemThe term curriculum management system,
			 instructional management system, or learning management
			 system means an electronic software system used by educators to
			 regularly assess students’ performance as compared to standards and align
			 specific and individual curriculum activities to students’ needs.
				(e)State
			 applicationsEach State educational agency desiring a grant under
			 this section shall submit an application to the Secretary of Education at such
			 time, in such manner, and accompanied by such information as the Secretary may
			 reasonably require, including—
				(1)a
			 description of how the State will build educator and policymaker capacity to
			 use data and data systems to improve teaching and learning, increase student
			 achievement and outcomes, and close achievement gaps;
				(2)a
			 description of how the State will support local educational agencies in
			 utilizing available data and collecting and utilizing formative and other
			 assessment data to individualize instruction;
				(3)a
			 description of how the State will utilize established open technical standards
			 to align statewide longitudinal data systems with local student information
			 management systems and curriculum management systems, instructional management
			 systems, or learning management systems;
				(4)a
			 description of how the State will work with local educational agencies to
			 analyze current resources at the school and local educational agency level to
			 ensure participating jurisdictions have the technology, such as Internet
			 connections, computing power, software, servers, and hard disk space, necessary
			 to successfully implement the data collection, reporting, assessment processes,
			 and content delivery the system demands; and
				(5)if the State plans
			 to award subgrants, a description of how the State will support local grant
			 recipients in meeting the purposes, goals, and requirements of this
			 section.
				(f)State required
			 use of fundsA State receiving a grant under this section shall
			 use funds for activities that build educator and policymaker, at the local
			 educational agency and school level, capacity to use data and data systems,
			 such as—
				(1)providing data integrity training at the
			 school and local educational agency levels to address technology maintenance
			 needs at the school and local educational agency levels, privacy policies
			 (including training relating to the Family Educational Rights and Privacy Act
			 of 1974 (20 U.S.C. 1232g)), data integrity issues, report planning, and
			 processes;
				(2)providing
			 professional development to teachers, office personnel, and school and local
			 educational agency administrators to appropriately collect, report, and use
			 data;
				(3)developing
			 processes to analyze and disseminate best practices, strategies, and approaches
			 regarding pedagogical advancement that will leverage the data system to enhance
			 teaching and learning, including creating opportunities for individualized
			 instruction; and
				(4)aligning with the
			 utilization of established open technical standards, statewide longitudinal
			 data systems with local student information management systems and curriculum
			 management systems or instructional management systems.
				(g)Allowable use of
			 fundsA State receiving a grant under this section may use funds
			 to—
				(1)hire and train
			 dedicated personnel to support the collection, submission, and public reporting
			 of data requirements under this Act and the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6301 et seq.);
				(2)provide students
			 with individualized learning opportunities based on data;
				(3)utilize
			 established open technical standards to address portability and
			 interoperability of data among States, local educational agencies, or
			 schools;
				(4)utilize
			 established open technical standards to connect the statewide data system with
			 other State systems, including those with school funding information,
			 employment information, military information, child welfare, juvenile justice,
			 and postsecondary education;
				(5)conduct and
			 publicly report on the findings of data analyses to identify and fill areas in
			 need of improvement in policy and instructional practice; and
				(6)provide subgrants to local educational
			 agencies, or consortia of local educational agencies.
				(h)Local
			 applicationsTo be eligible
			 to receive a subgrant from a State educational agency under this section, a
			 local educational agency, or consortium of local educational agencies, shall
			 submit to the State educational agency an application at such time, in such
			 manner, and accompanied by such information as the State educational agency may
			 require, including—
				(1)a
			 description of how the applicant will use funds under this section to
			 facilitate the use of data to improve teaching, learning, and student
			 outcomes;
				(2)a
			 description of how the applicant will align its use of funds under this section
			 to the local educational agency technology plan and to the local educational
			 agency goals and plans for improving student achievement under section 1112 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312) and, if
			 applicable, section 1116 of such Act (20 U.S.C. 6316);
				(3)a
			 description of how the applicant will use funds to promote the generation and
			 accurate and timely use of data to improve student academic achievement and
			 close achievement gaps; and
				(4)such other
			 information as the State educational agency may reasonably require.
				(i)Local use of
			 funds
				(1)In
			 generalA local educational agency, or consortium of local
			 educational agencies, receiving a subgrant under this section shall use the
			 funds to—
					(A)implement
			 curriculum management systems, instructional management systems, or learning
			 management systems, or other tools and resources to facilitate the use of
			 formative assessment and individualized instruction to improve student
			 achievement;
					(B)provide
			 professional development, including—
						(i)on-going and
			 sustainable professional development addressing how to utilize curriculum
			 management systems, instructional management systems, or learning management
			 systems and formative assessments as a means to individualize instruction to
			 improve student achievement;
						(ii)professional
			 development to tie curricular resources directly to standards, including
			 digital resources addressing various learning styles; and
						(iii)other activities
			 to facilitate the use of data to improve teaching and learning; and
						(C)improve systems
			 and processes related to the implementation and use of local student
			 information management systems, including professional development and
			 alignment with State systems.
					(2)Supplement, not
			 supplantFunds made available under this section shall be used to
			 supplement, and not supplant, other State or local funds available for local
			 activities described in this subsection.
				(j)ReportNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, the Secretary of Education shall make publicly available a report
			 on the implementation and effectiveness of Federal, State, and local efforts
			 related to the uses of funds under this section.
			(k)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $100,000,000 for fiscal year 2008 and for each succeeding
			 fiscal year.
			4.Supporting the
			 State education data centerThere are authorized to be appropriated such
			 sums as may be necessary for contracts or grants as part of a jointly funded
			 project for support of a State education data center and State educational data
			 coordinators.
		
